Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 1/21/2021.

	The status of the claims is as follows:
		Claims 9-13 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 4/14/2021 and 5/20/2021 have been considered and copies have been placed in the file.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., --now patent no. 10,927,579--.  
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by deNormand (10,167,658 B2).
deNormand (10,167,658 B2) discloses a sash guide comprising a guide cap (52) defining a bottom guide cap surface (see figure below), a first leg (74) extending downwards from the bottom guide cap surface, a second leg (66) extending downwards from the bottom guide cap surface [Claim 9]; the guide cap (52) defines a concave balance groove (see figure 5 and figure below) [Claim 10]; the first leg defines aa locking tab (78, see figure below) extending outwards from the first leg [Claim 11]; the locking tab defines a sloped leading edge extending downwards from the locking tab towards an end of the first leg (74) defined opposite from the guide cap [Claim 12]; and the guide cap (52) is a “hollow molding” (the cap provides hollow space below a top surface and molding is directed towards a process in which the process of an apparatus claim(s) carries little to no novelty) [Claim 13].


    PNG
    media_image1.png
    562
    545
    media_image1.png
    Greyscale



Claims 1-8 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634